EXHIBIT 10.40

SECOND AMENDMENT TO

RETENTION AGREEMENT

This SECOND AMENDMENT TO RETENTION AGREEMENT (the “Second Amendment”) is dated
as of December 22, 2008 between CheckFree Corporation, a Delaware corporation
(the “Company”) and Michael Gianoni (“Employee”).

WHEREAS, Employee and Company have previously entered into that certain
Retention Agreement dated as of July 27, 2007, and amended as of August 2, 2007
(the “Agreement”); and

WHEREAS, the parties desire to enter into this Second Amendment to revise the
terms of the Agreement to comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and guidance promulgated thereunder (“Section 409A”);

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. Section 11(b) is hereby amended in its entirety to read as follows:

(b) Subject to the provisions of Section 11(c), all determinations required to
be made under this Section 11, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by a nationally recognized
accounting firm selected by the Company and reasonably acceptable to the
Employee (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Employee within 15 business days of the
receipt of notice from Employee that there has been a Payment, or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, Employee shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 11, shall be paid by
the Company to Employee at the same time as the Company pays to the Employee the
Severance Payment, provided, however, if prior to such date the Employee is
required to remit the Excise Tax to the Internal Revenue Service, then upon
written notice by the Employee to the Company, the Company shall promptly
reimburse the Employee for the Gross-Up Payment attributable to such Excise Tax
payment (but based upon Employee’s actual rate of taxation), but no later than
December 31 of the year after the year in which Employee remits the Excise Tax.
Any determination by the Accounting Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 11(c) and Employee thereafter is
required to remit any Excise Tax to the Internal Revenue Service, the Accounting



--------------------------------------------------------------------------------

Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Company to or for the benefit of
Employee, but no later than December 31 of the year after the year in which
Employee remits the Excise Tax.

2. Section 11(c) is hereby amended in its entirety to read as follows:

(c) Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Employee is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Employee shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies Employee in writing prior to the expiration of such period that it
desires to contest such claim, Employee shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order to effectively contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 11(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Employee to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Employee to pay such
claim and sue for a refund, the Company shall promptly reimburse the amount of
such payment to Employee within 10 business days after delivery of the
Employee’s written notice to the Company that he has made such payment
accompanied with such evidence of payment as the Company may reasonably require,
but no later than

 

2



--------------------------------------------------------------------------------

December 31 of the year after the year in which Employee makes such payment, and
the Company shall indemnify and hold Employee harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such reimbursement or with respect to any
imputed income with respect to such reimbursement; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Employee with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Employee shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

3. Section 11(d) is hereby amended in its entirety to read as follows:

(d) If, after the receipt by Employee of a reimbursement by the Company with
respect to payment of any claim made by the Employee at the direction of the
Company pursuant to Section 11(c), Employee becomes entitled to receive any
refund with respect to such claim, Employee shall (subject to the Company’s
complying with the requirements of Section 11(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Employee of a
reimbursement by the Company with respect to payment of any claim made by the
Employee at the direction of the Company pursuant to Section 11(c), a
determination is made that Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify Employee in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such reimbursement shall not be required to be repaid
and the amount of such reimbursement shall offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.

4. Except as otherwise provided herein, the Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment, or have caused this Second Amendment to be executed and delivered, to
be effective as of the date first written above.

 

CHECKFREE CORPORATION By:  

/s/ Thomas J. Hirsch

  Name:   Thomas J. Hirsch   Title:   CFO

 

EMPLOYEE By:  

/s/ Michael P. Gianoni

 

3